Name: Commission Regulation (EEC) No 69/80 of 15 January 1980 amending for the second time Regulation (EEC) No 1990/79 as regards the invitation to tender for the refund for the export of common wheat to Zones I, II, III, V, VI and VII a)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 11 /8 16. 1 . 80Official Journal of the European Communities COMMISSION REGULATION (EEC) No 69/80 of 15 January 1980 amending for the second time Regulation (EEC) No 1990/79 as regards die invitation to tender for the refund for the export of common wheat to Zones I, II , III , V, VI and VII a) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1 547/79 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas there is an exportable surplus of common wheat on the Community market ; whereas, in order that it may be exported under the most favourable conditions, an invitation to tender for the export refund has been opened by Commission Regulation (EEC) No 1990/79 (4), as amended by Regulation (EEC) No 6/80 (5) ; whereas that invitation to tender was opened until 31 January 1980 ; whereas part of the surplus will probably still not be disposed of on that date ; whereas it is therefore appropriate to extend the said measure ; whereas, in order that a tighter control may be kept upon the amount of the refund to be granted and of the quantities to be exported, the invitation to tender has been restricted to Zones I , II , III , V, VI and VII a) referred to in Annex I to Commis ­ sion Regulation (EEC) No 1 1 24/77 (6) ; whereas it appears advisable, having regard to the situation prevailing on the world cereals market, to restrict this invitation to tender to Zones I, II b), V, VI and VII a) ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1 990/79 is amended as follows : 1 . Paragraphs 2 and 3 of Article 1 are amended to read as follows : ' 2. The invitation to tender shall relate to common wheat for export to the countries of Zones I , II b), V, VI and VII a) referred to in Annex I to Regulation (EEC) No 1124/77. 3. The invitation to tender shall remain open until 30 June 1980 . During its period of duration, weekly awards shall be made in respect of which the dates of the submission of tenders shall be fixed in a notice of invitation to tender.' 2. The Annex is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 January 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 188, 26 . 7 . 1979, p. 1 . (3 ) OJ No L 281 , 1 . 11 . 1975, p . 78 . (&lt;) OJ No L 229, 11 . 9 . 1979, p . 12 . (5 OJ No L 1 , 3 . 1 . 1980, p . 9 . (') OJ No L 134, 28 . 5 . 1977, p. 53 . 16 . 1 . 80 Official Journal of the European Communities No L 11 /9 ANNEX Weekly tender for the refund for the export of common wheat to Zones I, II b), V, VI and VII a) Time limit for the submission of tenders (date/time) 1 2 3 Number of tender Quantity (tonnes) Amount of export refund (national currency per tonne) 1 2 I 3 \ 4 f 5 \ etc.